EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 directed to Species B non-elected without traverse.  Accordingly, claim 8 has been cancelled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
 
Allowable Subject Matter
Claims 1-7 and 9-19 are allowed.
Claims 1-7, 9-10, and 15 are allowable because the prior art of record does not disclose or make obvious a recording apparatus comprising “a sensor located under the carriage and having a light emitting portion that emits light toward the prism and a light-receiving portion that receives light reflected by the prism” and “the carriage is located at an ink replenishment position, which is not the standby position, when the ink is replenished via the inlet port” and “when the carriage is located at the ink replenishment position, the sensor is disposed at a position hidden by the carriage in plan view of the carriage as viewed from above the carriage.”  
Claims 11-14 and 16-19 are allowable because the prior art of record does not disclose or make obvious a recording apparatus comprising “a sensor located under the carriage and having a light emitting portion that emits light toward the prism and a light-receiving portion that receives light reflected by the prism” and “the carriage is located at an ink replenishment position, which does not overlap with the standby position in plan view as viewed from above the carriage, when the ink is replenished via the inlet port” and “when the carriage is located at the ink replenishment position, the sensor is disposed at a position hidden by the carriage in plan view in of the carriage as viewed from above the carriage.”  It is this combination of limitations, in combination with other features and limitations of claim 11, that makes these claims allowable over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Moriyama et al. (US 6050680) disclose a recording apparatus comprising a carriage (2) having an ink tank (1) mounted on the carriage (Fig. 1), wherein the ink tank has an inlet port (of 22) provided in an upper part thereof for replenishment (Fig. 3), wherein an optical sensor (15) is located at an ink replenishment position (right side of Fig. 1), and wherein the carriage undergoes a maintenance operation at a standby position (left side of Fig. 1).  Moriyama et al. do not disclose the use of a prism based optical sensing configuration, nor a configuration in which the sensor is disposed at a position hidden by the carriage in plan view of the carriage from above the carriage when the carriage is located at the ink replenishment position.
	Nishihara (US 2013/0222445 A1) disclose a recording apparatus in which an optical sensor (90) that emits light toward a prism and receives light reflected by the prism overlaps 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853